     Case 20-50686-BLS       Doc 6-1   Filed 09/03/20   Page 1 of 4




EXHIBIT A




DOCS_LA:332093.1 31270/002
              Case 20-50686-BLS            Doc 6-1      Filed 09/03/20        Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 7

HERITAGE HOME GROUP, LLC, et al.1                                Case No. 18-11736 (BLS)

                               Debtors.                          (Jointly Administered)



ALFRED T. GIULIANO, in his capacity as                           Adv. Proc. No. 20-50686 (BLS)
Chapter 7 Trustee of HERITAGE HOME
GROUP, LLC, et al.,

                              Plaintiff,

vs.

GROUP ASSOCIATES, INC.,

                              Defendant.

                  STIPULATION FURTHER EXTENDING DEADLINE FOR
                    DEFENDANT TO RESPOND TO THE COMPLAINT

         Plaintiff Alfred T. Giuliano, in his capacity as chapter 7 Trustee of Heritage Home

Group, LLC, et al. (the “Plaintiff”)and Defendant Group Associates, Inc. (the “Defendant”) in

this adversary proceeding, by and through their respective counsel, hereby stipulate and agree as

follows:

         1.      On July 7, 2020, the Plaintiff filed the Complaint for Avoidance and Recovery of

Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the “Complaint”) in the above

captioned adversary proceeding against the Defendant.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_LA:332093.1 31270/002
             Case 20-50686-BLS          Doc 6-1     Filed 09/03/20      Page 3 of 4




        2.       On August 5, 2020, the Parties filed a stipulation to extend the time to answer the

Complaint [Docket No. 4].

        3.       The deadline for the Defendant to answer, move or otherwise respond to the

Complaint was scheduled for September 3, 2020.

        4.       The Plaintiff has agreed to give the Defendant an extension of approximately

thirty (30) days so that the deadline for the Defendant to answer, move or otherwise respond to

the Complaint shall be October 5, 2020.

        5.       This Stipulation is without prejudice to the rights of the parties to seek a further

continuation of this deadline.

        6.       This Stipulation may be executed by facsimile and in any number of counterparts,

each of which when so executed shall be deemed an original, but all such counterparts shall

constitute but one and the same Stipulation.

Dated: September 3, 2020                   PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           Steven W. Golden (TX Bar No. 24099681)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email:      bsandler@pszjlaw.com
                                                       acaine@pszjlaw.com
                                                       pkeane@pszjlaw.com
                                                       sgolden@pszjlaw.com

                                           Counsel to Plaintiff, Alfred T. Giuliano, Chapter 7
                                           Trustee for the Estates of Heritage Home Group, LLC,
                                           et al.



                                               2
DOCS_LA:332093.1 31270/002
             Case 20-50686-BLS   Doc 6-1   Filed 09/03/20   Page 4 of 4




                                   MCGRATH NORTH

                                   /s/ Lauren R. Goodman
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   First National Tower
                                   Suite 3700
                                   1601 Dodge St.
                                   Omaha, NE 68102
                                   Email: lgoodman@mcgrathnorth.com

                                   Counsel for Defendant




DOCS_LA:332093.1 31270/002
